Case 1:20-cv-25264-BB Document 1-6 Entered on FLSD Docket 12/28/2020 Page 1 of 2

. English ~

Warning: this link may be unsafe

https2//nypost.com/2020/10/14/email-reveals-how-hunter-biden-introduced-ukrainian-biz-
man-to-dad/

The link you are trying to access has been identified by Twitter or our partners as being
potentially spammy or unsafe, in accordance with Twitter's UAL Policy, This link could fall into
any of the below categories:

+ malicious links that could steal personal information or harm electronic devices
* spammy links that mislead people or disrupt their experience

+ violent or misleading content that could lead to real-world harm

* certain categories of content that, if posted directly on Twitter, are a violation of the Twitter
Rules

Ignore this warning and continue

Your account has been locked.

fam New York Post
pies @nypost

What happened?
We have determined that this account violated the Twitter Rules. Specifically, for:

1. Violating our rules against distribution of hacked material.
We don’t permit the use of our services to directly distribute content obtained through
hacking that contains private information, may put people in physical harm or danger, or
contains trade secrets.
Case 1:20-cv-25264-BB Document 1-6 Entered on FLSD Docket 12/28/2020 Page 2 of 2

We want to provide much needed clarity around the actions we've taken
with respect to two NY Post articles that were first Tweeted this morning.

© Twitter Safety @ @TwitterSafety . Oct 14 see

@ 201K Tl 84k © 164k vy

Twitter Safety @ @TwitterSafety - Oct 14 e00
The images contained in the articles include personal and private
information — like email addresses and phone numbers — which violate our
rules.

Private information policy

Posting another person's private and confidential
information is a violation of the Twitter Rules. Learn ...
& help.twitter.com

© 1.5K Tl 13K © 5.9K vy

Twitter Safety @ one
@TwitterSafety

Replying to @TwitterSafety
As noted this morning, we also currently view materials

included in the articles as violations of our Hacked
Materials Policy.

Distribution of hacked materials policy

We don't condane attempts to compromise or infiltrate
computer systems for malicious purposes.

®& help.twitter.com

7:44 PM - Oct 14, 2020 - Twitter Web App

728 Retweets 340 Quote Tweets 5.5K Likes
